231 F.3d 389 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MISAEL MONTENEGRO and JUAN PEREZ, Defendants-Appellants.
Nos. 99-3382 and 99-3391
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 20, 2000Decided October 25, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 399--Milton I. Shadur, Judge.[Copyrighted Material Omitted]
Before COFFEY, EASTERBROOK and EVANS, Circuit Judges.
COFFEY, Circuit Judge.


1
On July 7, 1998, a grand  jury in the Northern District of Illinois  returned a three-count indictment against Misael  Montenegro, Juan Perez, and Jose Perez (Juan's  brother)1 charging the three men with two  counts of violating the Hostage Taking Act, 18  U.S.C. sec. 1203,2 and one count of conspiracy  to commit those crimes, in violation of 18 U.S.C.  sec. 371. After a jury found both defendants  guilty of all three counts set forth in the  indictment, the trial judge sentenced Montenegro  to five years' imprisonment on the conspiracy  count and 160 months' imprisonment on the Hostage  Taking Act counts, all sentences to run  concurrent with each other. The judge sentenced  Juan Perez to five years' imprisonment on the  conspiracy count and 200 months' imprisonment on  the Hostage Taking counts, all sentences to run  concurrently with each other. Each defendant also  received three years' supervised release on the  conspiracy count and five years' supervised  release on the Hostage Taking counts, all to run  concurrently with each other. Finally, both  defendants received a $150 special assessment,  and Montenegro was fined $4,000. On appeal, both  defendants challenge their convictions, and Juan  Perez argues that he was entitled to a reduction  in his offense level, pursuant to U.S.S.G. sec.  3B1.2, for his "minor" role in the kidnapings. We  affirm.

I.  BACKGROUND

2
Between 1989 and 1993, Montenegro fronted Jose  Moreno one and a half kilos of cocaine with a  value of $30,000. In 1994, Montenegro fronted  Margarito Sototwo kilos of cocaine with a value  of $50,000. When Moreno and Soto failed to pay  their debts in a timely fashion, Montenegro  enlisted the assistance of Juan and Jose Perez to  assist him in strong-arming the debtors into  turning over the drug money owed to him.


3
The three men began their ill-advised, enforcer-  like scheme on May, 11, 1995, when they drove to  Moreno's residence and abducted Moreno from an  alley behind his house where he was working on  his car. According to Moreno's testimony at trial  as well as statements made to investigators, when  the three men arrived at Moreno's house, Jose  Perez jumped out of the van, grabbed Moreno by  his collar, and forced him into the van. Once  Moreno was in the van, a fourth, unidentified  occupant covered Moreno's eyes with a rag. After  riding in the van for approximately twenty  minutes, the van entered a garage where Moreno  was blindfolded and beaten by his abductors. The  beating left Moreno with cuts, bruises, and  scrapes to his face and chest as well as a broken  nose. Moreno was then led to another room and  handcuffed to a cinder block wall. At this point,  an object Moreno believed to be the barrel of a  gun was jabbed into his chest and he was told by  Jose Perez (Moreno recognized his voice) that he  had to raise the money he owed Montenegro. Moreno  responded by providing phone numbers to Jose  Perez who, in turn, dialed the numbers on a  cellular phone and allowed Moreno to attempt to  raise the ransom money.3


4
That same night at approximately 9:30 p.m.,  Montenegro, Juan Perez, and Jose Perez drove to  Soto's residence. When Soto answered the door,  Montenegro asked him to step outside. After Soto  exited the house, Montenegro placed his foot in  front of the screen door to prevent Soto from  reentering the house while Jose Perez approached  Soto and threatened to kill him if he moved. When  Soto claimed that he did not have the money to  satisfy his outstanding debt, Montenegro and Jose  Perez dragged him into the van, duct-taped his  legs together, and taped his arms behind his  back. According to Soto, he was then blindfolded  and driven approximately twenty minutes to a big  garage or warehouse. Soto was pulled out of the  van and beaten with a hard object. Jose Perez  then placed an object Soto believed to be a gun  barrel on his forehead and asked "Do you want me  to throw you into the river or just kill you  now?" Soto was then dragged into another room  where the duct tape was removed and he was  handcuffed to a ring on the wall. When the  kidnappers left the room, Soto was able to remove  his blindfold and saw that he and Moreno were in  the same room with at least five other Hispanic  men, all handcuffed to the wall.4 For three  days Soto and Moreno attempted to raise money by  contacting friends and family.


5
On May 13, 1995, at the direction of the FBI,  Moreno's girlfriend informed the kidnappers that  Moreno's ransom had been raised and a drop-off  was arranged at a local Taco Bell restaurant with  Moreno's uncle, Isauro Delgado, acting as the  delivery man. The day the ransom money was to be  delivered, Moreno was placed in a van with Juan  and Jose Perez. The three men drove to the  designated Taco Bell, but when Jose Perez noticed  a significant amount of traffic in the area, he  directed Moreno to contact his girlfriend and  change the location of the ransom delivery.  Moreno contacted Ayala, but was told that his  uncle was already on his way to Taco Bell. After  agreeing to continue with the original plan, Juan  Perez parked the van at the Taco Bell and the  three men waited inside the van until Moreno saw  his cousin's car.5 Juan Perez then went into  the restaurant, and after Jose Perez told Moreno,  "[w]e're watching, so don't try anything stupid,"  Moreno got out of the van and walked to his  cousin's car. FBI agents then surrounded the van  where Jose Perez was waiting and arrested him and  Juan Perez. After the police searched Juan and  Jose Perez and the van they arrived in, they  discovered handcuff keys on both of them as well  as a replica of a handgun in the van.6


6
The next day, one of the kidnappers removed  Soto's handcuffs and drove Soto to an alley where  he was told to keep his blindfold on for five  minutes after the kidnapper left or else Soto  would be shot. After waiting several minutes,  Soto removed his blindfold and contacted his wife  who informed the FBI of his release.

II.  ISSUES

7
Both defendants now appeal their convictions,  arguing that the trial judge committed plain  error when he failed to question prospective  jurors about any potential bias against aliens.  The defendants also argue that the Hostage Taking  Act is unconstitutional because it violates the  Fifth Amendment in that it, according to the  defendants, impermissibly discriminates against  aliens. Finally, Perez raises a separate  challenge and argues that the sentencing judge  committed plain error when he failed to sentence  Perez as a "minor" participant under U.S.S.G.  sec. 3B1.2.

III.  DISCUSSION
A.  Voir Dire

8
On appeal, both defendants argue that the trial  judge should have inquired during voir dire as to  the potential prejudice jurors might have as to  a person's foreign citizenship despite the fact  that trial counsel never requested that the judge  raise this potential bias issue with the venire.  Because the defendants failed to raise this claim  during trial, we review it for plain error.  United States v. Reynolds, 64 F.3d 292, 296 n.3  (7th Cir. 1995) (citing United States v. South,  28 F.3d 619, 625 (7th Cir. 1994)). As we stated  in United States v. Baker, 227 F.3d 955 (7th Cir. Sept. 20, 2000),


9
[u]nder this standard, there must be: 1) an  error; 2) that is clear or obvious; and 3) that  affects substantial rights. United States v.  Olano, 507 U.S. 725, 732-35, 113 S. Ct. 1770, 123  L. Ed.2d 508 (1993); Cusimano, 148 F.3d at 828.  "In an effort to clarify when an error affects  substantial rights, the [Supreme] Court said 'in  most cases it means that the error must have been  prejudicial: It must have affected the outcome of  the District Court proceedings.'" Remsza, 77 F.3d  at 1044 (quoting Olano, 507 U.S. at 734). In this  circuit it is clear that "the constructive  amendment 'must constitute a mistake so serious  that but for it the defendant probably would have  been acquitted in order for us to reverse.'"  Hughes, 213 F.3d at 329 (quoting Cusimano, 148  F.3d at 828); see also Remsza, 77 F.3d at 1044.  Even then, "we have the power to correct the  error but are not required to do so." Cusimano,  148 F.3d at 828 (citing Olano, 507 U.S. at 735).  "We will not reverse unless we find the error  seriously affects the fairness, integrity, or  public reputation of judicial proceedings." Id.;  see also, Remsza, 77 F.3d at 1044.


10
On appeal, the defendants argue that the trial  judge's failure to inquire into the jurors'  potential bias toward non-citizens of this  country violated their constitutional right to be  tried by an impartial jury because some of the  jurors may have had biases against resident  aliens.7 However, "[t]he conduct of voir dire  is left to the trial court's sound discretion,"  and "litigants do not have a right to have a  particular question asked." Gardner v. Barnett,  199 F.3d 915, 920-21 (7th Cir. 1999) (en banc)  (citing Ham v. South Carolina, 409 U.S. 524, 527  (1973)). Despite this broad discretion, there are  circumstances where trial courts are  constitutionally required, if the criminal  defendant so requests, to voir dire potential  jurors concerning racial or ethnic bias. Indeed,  "some cases may present circumstances in which an  impermissible threat to the fair trial guaranteed  by due process is posed by a trial court's  refusal to question prospective jurors  specifically about racial prejudice during voir  dire." Ristaino v. Ross, 424 U.S. 589, 595  (1976). Thus, when "special circumstances"  reflect that racial issues are "inextricably  bound up with the conduct of the trial," an  accused's constitutional right to a trial by an  impartial jury prohibits a trial court from  refusing a request for voir dire directed to  racial prejudice. Id. at 597.


11
The defendants essentially argue that if the  trial judge is required to ask about race or  ethnicity, then the judge should be required to  inquire about citizenship. However, Ristaino only  requires trial courts to engage in a voir dire  concerning race or ethnicity if requested to do  so by the defendant's trial counsel, and then  only when race is, or might be, a central aspect  of the case. Neither of the defendants-appellants  has advised us of, nor have we found, any cases  holding that a trial judge must question jurors  sua sponte concerning racial or ethnic prejudice;  presumably because there may be sound trial  strategies for not wanting to focus the jurors'  attention on the race or other aspect of the  defendant. Furthermore, this court has recently  held en banc that


12
[t]he conduct of voir dire is left to the trial  court's sound discretion. Morgan v. Illinois, 504  U.S. 719, 729, 112 S. Ct. 2222, 119 L. Ed.2d 492  (1992). The litigants do not have a right to have  a particular question asked. Ham v. South  Carolina, 409 U.S. 524, 527, 93 S. Ct. 848, 35 L.  Ed.2d 46 (1973). Although the Constitution does  require inquiries into certain biases (such as  race), Ham, 409 U.S. at 527, 93 S. Ct. 848, bias  against street gangs is not among them. Thus,  Gardner had no entitlement to the questions he  proposed.

Gardner, 199 F.3d at 920-21.8

13
Initially, defense counsel did not request that  the judge direct any question to the jurors to  determine if there existed any potential bias  toward non-citizens of this country. Furthermore,  judges, as the experienced trial judge did in  this case, are well-advised not to raise such  issues without a request from defense counsel  lest the judge introduce questions (information)  that defendants would rather not have the jurors'  attention focused upon. We are convinced that the  district judge did not commit error and that the  voir dire was more than adequate.


14
B.  Constitutionality of the Hostage Taking Act


15
On appeal, the defendants also argue that the  Hostage Taking Act violates the Fifth Amendment  because "it discriminates against aliens by  criminalizing actions by them (and their  associates) which would not be illegal if  everyone involved were American citizens."  Specifically, the defendants claim that the  Hostage Taking Act is unconstitutional because  the Act "discriminates against aliens by using  alienage as a proxy for terrorism."


16
"We apply the deferential rational basis test  to federal statutes that classify based on  alienage and will uphold the statute if it is  rationally related to a legitimate government  interest." United States v. Santos-Riviera, 183  F.3d 367, 373 (5th Cir. 1999) (citing Mathews v.  Diaz, 426 U.S. 67, 79-87 (1976); United States v.  Lue, 134 F.3d 79, 87 (2d Cir. 1998); United  States v. Lopez-Flores, 63 F.3d 1468, 1475 (9th  Cir. 1995)). Furthermore, the defendants do not  attempt to distinguish the three cases from our  sister circuits which hold that the Hostage  Taking Act is constitutional. Santos-Riviera, 183  F.3d at 373-74; Lue, 134 F.3d at 81-87; Lopez-  Flores, 63 F.3d at 1471-75.


17
In Lue, 134 F.3d at 87, the second circuit  explained


18
The classification drawn by the Hostage Taking  Act covers all aliens involved in hostage-taking  incidents. The asserted purpose of the statute,  along with the antecedent Convention, is to  address a matter of grave concern to the  international community hostage taking as a  manifestation of international terrorism. See  Hostage Taking Convention, preamble, T.I.A.S. No.  11,081. We recognize that in the Hostage Taking  Act Congress employs the classification of  alienage to proscribe conduct which may not  always bear a direct relationship to the Act's  principal object of stemming acts of terrorism,  and that at some point a classification of this  sort may have a "relationship to [the] asserted  goal [which] is so attenuated as to render the  distinction arbitrary or irrational." City of  Cleburne, 473 U.S. at 446, 105 S. Ct. at 3258;  see also United States v. Song, No. 95 Cr. 129,  1995 WL 736872, at *5 (S.D.N.Y. Dec. 13, 1995).  However, in this instance, Congress rationally  concluded that a hostage taking within our  jurisdiction involving a noncitizen is  sufficiently likely to involve matters  implicating foreign policy or immigration  concerns as to warrant a federal criminal  proscription. The connection between the act and  its purpose is not so attenuated as to fail to  meet the rational-basis standard. See  Lopez-Flores, 63 F.3d at 1475; Song, 1995 WL  736872 at * 5; United States v. Pacheco, 902 F.  Supp. 469, 472 (S.D.N.Y. 1995).


19
Like the Fifth Circuit, we adopt the reasoning  and holding of Lue. Consequently, the defendants'  attempt to put a new spin on an old argument has  fallen upon deaf ears, and we uphold the  convictions of both defendants as constitutional.

C.  Minor Role

20
On appeal, Juan Perez also argues that the  sentencing judge erred when he failed to reduce  his sentence under U.S.S.G. sec. 3B1.2 because,  according to Juan Perez, he played only a minor  role in the scheme to kidnap Moreno and Soto.  Initially, we note that Juan Perez failed to  raise this claim at sentencing. Thus, we review  his claim under the plain error standard. United  States v. Soto, 48 F.3d 1415, 1421 (7th Cir.  1995). A plain error is one that is "particularly  egregious," United States v. Frady, 456 U.S. 152,  163 (1982), and "seriously affect[s] the  fairness, integrity or public reputation of  judicial proceedings." United States v. Olano,  507 U.S. 725, 736 (1993) (internal citation and  quotation omitted). Furthermore, we have stated  that the application of section 3B1.2 is heavily  "dependent upon the particular facts of each  case." United States v. Davis, 938 F.2d 744, 747  (7th Cir. 1991). "The controlling standard for an  offense level reduction under [sec. 3B1.2] is  whether the defendant was substantially less  culpable than the conspiracy's other  participants." United States v. DePriest, 6 F.3d  1201, 1214 (7th Cir. 1993).


21
In United States v. Kerr, 13 F.3d 203, 206 (7th  Cir. 1993), we explained this standard and  stated


22
Whether one is a minor or minimal participant or  a plain vanilla criminal is answered by the facts  of the case and there is no formulaic solution.  If everyone has an equal role, no one's offense  level can be diminished, but the fact that one  plays a much lesser role than another does not  mean that one is a minor participant. The boss's  trusted secretary through the years is crucial to  the enterprise, even where the boss decides  everything and gives all the orders. If the  enterprise is criminal the secretary is a lesser  participant but not a minor one.


23
When the facts of this case are considered, it is  obvious that Juan Perez is not entitled to a  reduction for being a minor participant.


24
Juan Perez admitted that, on May 11, 1997, he,  his brother, and Montenegro went to Moreno's home  with the intent to use strong-arm tactics to  collect the drug money owed to Montenegro and, if  Moreno failed to come up with the money, to  kidnap him and hold him for ransom. His claim  that he was asleep while Moreno was dragged into  the van and blindfolded is not only highly  dubious (it is unlikely that one could or would  sleep through a kidnaping), but also does nothing  to mitigate his additional involvement in the  kidnapings. According to Soto's testimony, during  his abduction Jose Perez informed him that Juan  Perez was in the van and wanted to talk to him.  However, because Soto was blindfolded before he  got into the van, he could not positively  identify Juan Perez as one of his abductors.  Despite Juan Perez's attempts on appeal to  minimize his role in the kidnapings, a review of  the record reveals additional steps Juan took to  complete the kidnap-for-drug money scheme.


25
Not only did Juan Perez participate in the  abduction of Moreno and Soto, but after the  ransom drop had been arranged, Juan and Jose  Perez drove Moreno to the Taco Bell for the  exchange. Once they arrived, Juan turned to  Moreno and said, "No hard feeling. It's business.  This is the way we collect money." (Emphasis  added). Finally, when Juan Perez was arrested in  the Taco Bell, police recovered two sets of  handcuff keys from him.


26
Given this information in the record, we are of  the opinion that Juan Perez was not entitled to  a reduction under section 3B1.2.


27
The defendants' convictions and sentences are


28
AFFIRMED.



Notes:


1
 Jose Perez is a fugitive and has yet to be tried  for his involvement with these crimes.


2
 The Hostage Taking Act, 18 U.S.C. sec. 1203,  provides
(a) Except as provided in subsection (b) of  this section, whoever, whether inside or outside  the United States, seizes or detains and  threatens to kill, to injure, or to continue to  detain another person in order to compel a third  person or a governmental organization to do or  abstain from doing any act as an explicit or  implicit condition for the release of the person  detained, or attempts or conspires to do so,  shall be punished by imprisonment for any term of  years or for life and, if the death of any person  results, shall be punished by death or life  imprisonment.
(b)(1) It is not an offense under this section  if the conduct required for the offense occurred  outside the United States unless--
(A) the offender or the person seized or  detained is a national of the United States;
(B) the offender is found in the United States;  or
(C) the governmental organization sought to be  compelled is the Government of the United States.
(2) It is not an offense under this section  if the conduct required for the offense occurred  inside the United States, each alleged offender  and each person seized or detained are nationals  of the United States, and each alleged offender  is found in the United States, unless the  governmental organization sought to be compelled  is the Government of the United States.
(c) As used in this section, the term "national  of the United States" has the meaning given such  term in section 101(a)(22) of the Immigration and  Nationality Act (8 U.S.C. 1101(a)(22)).


3
 One of the individuals Moreno contacted was his  girlfriend, Brenda Ayala. When Ayala received the  ransom demand, she immediately contacted the  police, who in turn brought in the FBI.


4
 According to Moreno's statements to  investigators, there were as many as ten other  kidnaping victims, all of whom owed money to a  drug supplier from an organization located in El  Rodeo, Durango, Mexico.


5
 At this time, Juan Perez turned to Moreno and  said, "[n]o hard feelings. It's business. This is  the way we collect money."


6
 Jose Perez agreed to a search of the apartment  that he and his brother, Juan, shared. The search  resulted in the recovery of a .38 caliber  handgun.


7
 The trial judge did inquire as to the jurors'  potential bias based on: 1) Spanish speaking  individuals (Montenegro needed a translator); 2)  national origin; and 3) race--specifically  Hispanic. Furthermore, the judge asked: re  there any questions that I should have asked that  bear on the ability of any of you to be a fair  juror?"


8
 At oral argument, defense counsel, upon being  questioned from the bench, was unable to give any  meaningful reason as to why courts should treat  alienage differently than race or gang  affiliation.